Citation Nr: 1615454	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  16-15 157	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the October 1972 Board of Veterans Appeals (Board) decision that denied service connection for left shoulder disability.


REPRESENTATION

Moving party represented by:  James R. Smith, Jr., Attorney at Law


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to February 1970.

In an October 1972 decision, the Board of Veterans Appeals (Board) denied the Veteran's claim to for service connection for left shoulder disability.  In December 2015 at a Board hearing on appeal for his petition to reopen the claim for service connection for left shoulder disability(addressed in a separate decision), the Veteran through his attorney presented a motion to revise or reverse the October 1972 Board decision on the basis of CUE.  Thereafter, the Veteran's attorney submitted an actual written CUE motion.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.

The Board notes that the motion has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The October 1972 Board decision denied the Veteran's claim for entitlement to service connection for left shoulder disability.
 
2.  The October 1972 Board decision was consistent with the evidence then of record and the law in effect at that time.

3.  To the extent any error was committed in the October 1972 Board decision, the record does not reflect that it manifestly changed the outcome of the appeal.



CONCLUSION OF LAW

The criteria to reserve or revise the October 1972 Board decision based on CUE are not met.  38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA's duties to notify and assist are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Legal Criteria for Reversal or Revision Based on CUE

Under 38 U.S.C.A. § 7111, a final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111 ; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) .

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112   (1999); Damrel v. Brown, 6 Vet. App. 242, 245   (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433 (2014). 

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a) , 7111 (West 2014).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

Background

The Veteran avers that an October 1972 Board decision denying entitlement to service connection for left shoulder disability was clearly and unmistakably erroneous.  The Veteran through his attorney presented a motion at his December 2015 hearing alleging CUE in the Board's October 1972 decision.  Thereafter, in January 2016, the Veteran's attorney submitted evidence and argument in support of his motion.

The September 1970 Board decision denied the claim for service connection for left shoulder disability.  The Board found that the Veteran had injured his left shoulder prior to service with no aggravation shown in service.  The Board cited to laws extant at that time.

Evidence considered by the Board in its October 1972 decision included service treatment records (STRs), May 1970 VA application for disability compensation, report of VA examination dated in May 1970, and statements from the Veteran.

STRs reflect normal clinical evaluation of the upper extremities on service enlistment examination dated in June 1969.  It was noted that there were no disqualifying defects.  On the history part of that exam, the Veteran reported "painful or trick shoulder."  STRs show that the Veteran presented in January 1970 for complaints that his left shoulder would not stay in place following a dislocation in "September 1969."  He was examined in a hospital and clinical data revealed that he had been having difficulty with his left shoulder since he was in a September 1969 automobile accident, when his chest struck the steering wheel and he sustained a dislocation of the left shoulder.  On physical examination the Veteran could sublux the left shoulder at will but X-rays showed no abnormality.  The diagnosis was of chronic recurrent dislocation of the left shoulder with the initial onset prior to service.  The Veteran presented for a medical board, which recommended separation from service because of left shoulder disability.  Report of examination (Medical Board) dated January 1970 reflects abnormal upper extremity findings for recurrent dislocation, left shoulder.  Under "Summary of Defects and Diagnoses" it was noted that this condition had its initial onset prior to service in September 1969.  Medical Board Proceedings document (DA Form 8-118) shows that the condition existed prior to service (EPTS), and that it was not aggravated by active duty; this form was signed by an approving authority and the Veteran in February 1970.

The May 1970 VA application for disability compensation reflects that the Veteran described his injury as "Injury to left shoulder-(dislocated) occurred at Ft. Benning, GA, Dec. '69 during basic training."  The Veteran denied any treatment in service

Report of VA examination dated in May 1970 reflects that the Veteran reported a history of automobile accident with an injury to the left upper chest and shoulder in "the latter part of September 1969."  He denied treatment.  The Veteran reported that he was inducted into military service in October 1969 and sent to Fort Benning for basic training in December 1969.  He further reported that during physical training with arm elevated he had a popping noise in the left shoulder for which he reported to sick call-and was later discharged with a statement on his discharge papers stating he did not meet the physical standards for induction.  The examiner noted that no STRs were available.  Examination was conducted and the diagnosis was "Probable subluxation, left shoulder, mild, dislocation not demonstrated."

A January 1972 statement from the Veteran reflects his belief that he had no preexisting shoulder disorder but rather that his left shoulder was aggravated by service.  In January 1972, the Veteran submitted the following:  A May 1969 radiology report showing "RIGHT SHOULDER:  No fracture seen" and a typed medical statement on a prescription pad of FNC, M.D., indicating that the Veteran's recent shoulder trouble was "not due to an accident (auto) on 5/2/69."

A June 1972 letter from the Veteran reflects "A mistake was made as to which shoulder was injured" and this is why he stated he sought to appeal the adverse RO decision to the Board.  He reported no discharge examination.

A July 1972 statement from the Veteran reflects his belief that he had no disability prior to service entry and even if he had, it was aggravated by physical training exercises (horizontal bars, low crawl, firing M-14).  He reported that his shoulder was injured during boot camp.  He acknowledged reporting having been in an accident but denied any injury to his shoulder-insisting that the only shoulder injury happened during service.  He stated that the doctor lied and his finding were not true.  See VA Form 9 (July 18, 1972).

Analysis

The Veteran's attorney argues CUE because the Board did not effectively rebut the presumption of soundness on service entry and/or incorrectly applied 38 C.F.R. § 3.304.  The attorney cited to current laws not extant at the time of the Board decision, to include Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Having carefully reviewed the record, the Board finds that a reasonable adjudicator could have found that there was clear and unmistakable evidence to rebut the presumption of soundness in view of the STRs considered by the Board in the October 1972 adjudication.  Specifically, the evidence before the Board in 1972 included STRs showing left shoulder complaints and history of preexisting injury, along with a medical board proceeding showing that the claimed disability preexisted service and was not aggravated by service.

The Veteran suggested in his December 2015 sworn testimony that the correct facts were not before the Board when it made the October 1972 decision, and argued that the right and left shoulders had been mixed up by doctors in service.  However, this theory was in fact a theory advanced by the Veteran prior to the Board's October 1972 decision and, although not directly addressed, appears to have been discounted in favor of the body of evidence showing preexisting injury that did not increase beyond the basic level of symptomatology which existed prior to service.  See BVA Decision (October 19, 1972).

Here, while the Veteran has made allegations that the correct facts were not before the Board at the time of the October 1972 Board decision, and that the law in existence at that time was misapplied, the Board finds that it appears he simply disagrees with how the facts of the case were weighed or evaluated.  The Veteran's attorney has emphasized that the "clear and unmistakable evidence" standard for rebutting the presumption of soundness existed at the time of the Board's October 1972 decision and argues that "we are unable to find any medical evidence to show that the VA met its burden of showing by clear and unmistakable evidence that the Veteran's left shoulder problem was not aggravated by his military service."  See Third Party Correspondence at 2-3 (January 2016).  However, the Board disagrees.  The STRs include the medical board examination and proceedings that reflect a medical professional's opinion, based on both examination and history, that the condition preexisted service and was not aggravated.  It was reasonable for the Board to rely on this evidence and the Board decision specifically acknowledges the clear and unmistakable standard.  See BVA Decision at 3 (October 19, 1972).

Accordingly, the motion for reversal or revision based on CUE is denied.


ORDER

The motion to reverse or revise the October 1972 Board decision denying service connection for left shoulder disability on the basis of CUE is denied.



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



